COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS
                                              §
 TROY SCOTT BURCIE,                                          No. 08-13-00212-CR
                                              §
                      Appellant,                                 Appeal from
                                              §
 v.                                                          371st District Court
                                              §
 THE STATE OF TEXAS,                                       of Tarrant County, Texas
                                              §
                      Appellee.                               (TC # 1287926D)
                                              §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the conviction and remand the cause for further proceedings, in

accordance with the opinion of this Court, and that this decision be certified below for

observation.

       IT IS SO ORDERED THIS 14TH DAY OF MAY, 2015.



                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.